Citation Nr: 1737911	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain prior to June 4, 2012, and to an evaluation in excess of 40 percent as of that date.  

2.  Entitlement to an evaluation in excess of 10 percent for a cervical strain prior to February 12, 2015.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from July 1966 to November 1972 and from May 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from June 2009 and June 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2009 rating decision, in pertinent part, continued a 10 percent evaluation for the Veteran's lumbosacral and cervical spine disabilities.  

In a June 2015 rating decision, the Veteran's evaluation for a lumbosacral strain was increased to 40 percent and his evaluation for a cervical strain was increased to 20 percent, with an effective date of February 12, 2015, for each evaluation.  That rating decision also granted service connection for right and left lower extremity radiculopathy and assigned a 10 percent evaluation for each.  

In a November 2015 decision, the Board, in pertinent part, denied an evaluation in excess of 10 percent for a lumbosacral strain prior to June 4, 2012, but granted an evaluation of 40 percent for this disability as of that date.  Similarly, the Board denied an evaluation in excess of 10 percent for a cervical strain prior to February 12, 2015, but granted an evaluation of 60 percent for this disability as of that date.  

The Veteran appealed the November 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court set aside and remanded the portion of the November 2015 Board decision that denied an increased evaluation for a lumbosacral strain in excess of 10 percent prior to June 4, 2012, and in excess of 40 percent as of that date, and the portion of the decision that denied an increased evaluation in excess of 10 percent for a cervical strain prior to February 12, 2015, in a January 2017 memorandum decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter for further evidentiary development.

As indicated above, the Court set aside and remanded portions of a November 2015 Board decision denying increased evaluations for certain periods for the Veteran's service-connected lumbosacral and cervical strains.  In its memorandum decision, the Court found that VA examinations afforded to the Veteran in May 2009 and June 2012 were inadequate due to their failure to discuss any functional loss due to flare-ups in the cervical and lumbar spine disabilities, including the omission in these examination reports of any attempt to quantify in terms of additional degrees of limitation in motion in these areas of the Veteran's spine during a flare-up.  Accordingly, the Court remanded this matter so that the Board could obtain a medical opinion "that adequately addresses the degree of additional functional loss, if any, during flare-ups or explains why such an assessment is not possible."  

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  As the Court noted in its memorandum decision, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board must remand the issues of entitlement to increased evaluations for service-connected lumbosacral and cervical strains to obtain an opinion regarding any potential functional loss caused by flare-ups of symptoms in these disabilities.  

As indicated above, the issues of entitlement to increased evaluation to bilateral lower extremity radiculopathy are also properly before the Board.  Included in VA's duties to assist may be the requirement to conduct a thorough and contemporaneous medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Here, the Veteran most recently attended a VA neurological evaluation in February 2015.  He filed a supplemental claim for an increased evaluation for his bilateral lower extremity radiculopathy in July 2017.  Although the issue of entitlement to an increased evaluation for these service-connected disabilities was already on appeal, the filing of this claim reasonably suggests that the Veteran believes his disabilities have increased in severity since his February 2015 VA examination.  When a claimant asserts that the disability in question has increased in severity since the time of the most recent examination, that examination is no longer adequate for determination of the claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after a two year period since the last VA examination and the Veteran contended that his disability had increased in severity).

Finally, the Board notes that VA's duties to assist a claimant in the development of a claim includes the requirement to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2004).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Recent VA treatment notes indicate that the Veteran has continued to receive a substantial amount of care from Kaiser Permanente.  However, the record does not contain any treatment records from this provider since February 2015.  Upon remand, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and inquire as to any private or non-VA treatment records relating to his cervical or thoracolumbar spine disabilities or his bilateral lower extremity radiculopathy, to include from Kaiser Permanente, and ask the Veteran to authorize release of such records if any records are identified.

2.  After contacting the Veteran, make reasonable efforts to secure any potentially relevant records from any private or non-VA healthcare provider identified, to include Kaiser Permanente, and associate any records received from these providers with the claims file.  If these attempts are unsuccessful, document all efforts made in securing these records.

3.  Obtain any recent or outstanding VA treatment records and associate them with the Veteran's claims file.

4.  After completing Steps 1 through 3, schedule the Veteran for a VA examination to determine the current severity of his bilateral lower extremity radiculopathy.

5.  After completing Steps 1 through 3, obtain an opinion from a qualified medical professional regarding the functional effects of flare-ups of the Veteran's service-connected lumbar and cervical spine disabilities.  The medical professional is asked to provide an opinion, along with a complete rationale, for the questions listed below.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state. However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.  If, in the opinion of the medical professional an in-person examination is necessary, schedule the Veteran for such an evaluation.

a)  With respect to the period prior to February 12, 2015, to what degree did flare-ups in the Veteran's cervical spine disability cause functional loss?  In answering this question, please describe any functional loss in terms of degrees of limitation of motion, if practicable.  

b)  To what degree have flare-ups in the Veteran's lumbar spine disability caused functional loss?  In answering this question, please describe any functional loss in terms of degrees of limitation of motion, if practicable.

6.  After each of these directives has been completed, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




